Case: 16-16926   Date Filed: 07/13/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16926
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:13-cr-00013-MW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

VERSIAH TAYLOR,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (July 13, 2017)

Before ED CARNES, Chief Judge, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 16-16926     Date Filed: 07/13/2017    Page: 2 of 6


      Versiah Taylor was charged with one count of conspiracy to file false

income tax returns in violation of 18 U.S.C. § 286, fifteen counts of filing false tax

returns in violation of 18 U.S.C. § 287, fifteen counts of wire fraud in violation of

18 U.S.C. § 1343, and fourteen counts of aggravated identity theft in violation of

18 U.S.C. § 1028A(a)(1). Taylor proceeded to a jury trial, where the evidence

showed, among other things, that a red laptop discovered in Taylor’s office had

been used to file the fraudulent tax returns at issue. A jury found Taylor guilty of

all of the charged counts, and the district court sentenced him to 264 months

imprisonment. He appealed that conviction and sentence, and we affirmed. United

States v. Taylor, 652 F. App’x 902 (11th Cir. 2016) (unpublished).

      Taylor then filed a Federal Rule of Criminal Procedure 33 motion for a new

trial based on Terrance Goodman’s affidavit, which Taylor contended offered

newly discovered evidence. According to that affidavit: Goodman saw Marc

Logan using a red laptop to visit TurboTax’s website in September 2011. A few

months later Goodman saw Logan give that same red laptop, as well as some

folders and files, to a friend named Danky. Logan and Danky talked about Taylor

and whether he had returned from an out-of-town trip, and then Danky took the

laptop and the files into Taylor’s office and left them there. Even though Logan

told Goodman that he was only borrowing the laptop, Goodman “had seen [Logan]

working on that red laptop several different times in 2011 and 2012.”


                                          2
                 Case: 16-16926        Date Filed: 07/13/2017       Page: 3 of 6


       In his Rule 33 motion Taylor argued that the affidavit showed that Logan

had used the red laptop to submit the false tax returns and had committed the

crimes for which the jury found Taylor guilty. The district court, without holding

an evidentiary hearing, denied Taylor’s Rule 33 motion. Taylor then filed a

motion for reconsideration and for appointment of counsel as to his Rule 33

motion, and the district court denied that motion as well. Taylor now appeals the

district court’s denial of his Rule 33 motion as well as its denial of his request for

appointment of counsel. 1

       We review for an abuse of discretion the district court’s denial of a Rule 33

motion for a new trial and for an evidentiary hearing. See United States v. Sweat,

555 F.3d 1364, 1367 (11th Cir. 2009). We also review for an abuse of discretion

the district court’s decision not to appoint counsel. See United States v. Berger,

375 F.3d 1223, 1226 (11th Cir. 2004).

       Under Rule 33 a new trial is warranted based on newly discovered evidence

only if the defendant shows that:

       (1) the evidence was discovered after trial, (2) the failure of the
       defendant to discover the evidence was not due to a lack of due
       diligence, (3) the evidence is not merely cumulative or impeaching,
       (4) the evidence is material to issues before the court, and (5) the

       1
          Taylor has filed in this Court an unopposed motion to submit his reply brief out of time.
That motion is GRANTED. To the extent Taylor contends in that reply brief that he is also
appealing the district court’s denial of his motion for reconsideration, he did not raise that issue
in his initial brief and we do not address issues raised for the first time in a reply brief.
See United States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004).
                                                 3
              Case: 16-16926     Date Filed: 07/13/2017   Page: 4 of 6


      evidence is such that a new trial would probably produce a different
      result.

United States v. Jernigan, 341 F.3d 1273, 1287 (11th Cir. 2003) (quotation marks

omitted). “The failure to satisfy any one of these elements is fatal to a motion for a

new trial.” United States v. Thompson, 422 F.3d 1285, 1294 (11th Cir. 2005)

(quotation marks omitted).

      For purposes of a Rule 33 motion, a defendant cannot demonstrate due

diligence if he was aware both of the existence of the person having newly

discovered evidence and that the person had some possible connection to the

investigation or commission of the crimes charged, yet failed to interview that

person. See id. at 1294–95 (holding that the defendant had not demonstrated due

diligence because he “was aware of her existence and of her involvement in drugs

before his trial [for drug conspiracy] began” and “[t]he only reasons [he] offer[ed]

for the failure to interview [the person with the newly discovered evidence] before

his trial was that she lived in North Carolina and that no one knew that she had

information relevant to his case”).

      While Taylor contends that he did not know that Goodman had exculpatory

information before or during the trial, he could have discovered that evidence

before or during his trial had he exercised due diligence. The record shows that

Taylor was aware (1) of Goodman’s existence, (2) that Goodman had been

involved in other tax fraud investigations, and (3) that Goodman had been
                                          4
                Case: 16-16926       Date Filed: 07/13/2017      Page: 5 of 6


interviewed during the investigation of the crimes for which Taylor was tried. For

example, at trial Special Agent Christopher Pekerol testified that he had

interviewed Goodman during the investigation of the tax fraud for which Taylor

was being tried because Goodman had in the past been investigated for tax fraud.

And government witness Joshca Hall testified that she had seen Goodman hanging

around Taylor’s office. Because Taylor’s only reason for failing to interview

Goodman before or during the trial was that he did not know that Goodman had

relevant information, and because he knew Goodman and knew that Goodman had

been interviewed during the investigation of the crimes for which he was charged,

he failed to demonstrate due diligence. For that reason, the district court did not

abuse its discretion in denying his motion for a new trial.2

       Taylor also contends that the district court abused its discretion by ruling on

his Rule 33 motion without holding an evidentiary hearing. An evidentiary hearing

on a Rule 33 motion is not required where the record contains all of the evidence

needed to rule on that motion. See United States v. Scrushy, 721 F.3d 1288, 1305

n.30 (11th Cir. 2013). The record in Taylor’s case made clear that the newly

discovered evidence in Goodman’s affidavit could, with due diligence, have been

discovered before or during the trial. As a result, there was no need for an
       2
        The district court denied Taylor’s Rule 33 motion based on its finding that Goodman’s
testimony would have been inadmissible at trial and could not have produced a different result.
We may, however, “affirm the district court’s judgment on any ground that appears in the record,
whether or not that ground was relied upon or even considered by the [district court].” Thomas
v. Cooper Lighting, 506 F.3d 1361, 1364 (11th Cir. 2007).
                                               5
                Case: 16-16926       Date Filed: 07/13/2017       Page: 6 of 6


evidentiary hearing and the district court did not abuse its discretion by denying

Taylor’s request for one.

       As for the district court’s denial of Taylor’s motion for appointment of

counsel, the issue raised in Taylor’s Rule 33 motion was not complex enough to

require the assistance of counsel because it was clear from the record that the

evidence could have been discovered with due diligence. See Berger, 375 F.3d at

1226–27 (holding that no Sixth Amendment right to counsel exists for a defendant

filing a post-conviction, post-appeal Rule 33 motion and that, in deciding whether

to appoint counsel, the district court should consider “the complexity of the issue

presented” in that Rule 33 motion). For that reason, the district court did not abuse

its discretion in denying Taylor’s request for appointed counsel.

       AFFIRMED. 3




       3
          Currently pending before this Court are (1) Taylor’s motion to supplement the record
and (2) the government’s motion to file out of time a response to Taylor’s motion to supplement
the record. In his motion to supplement the record, Taylor contends that several portions of the
trial transcripts have been deleted, and he describes the types of evidence and testimony that
were deleted. Taylor’s description shows that the omitted portions of the transcripts are not
relevant for purposes of his Rule 33 motion. As a result, Taylor’s motion to supplement the
record is DENIED, and the government’s motion to file its response out of time is DENIED AS
MOOT.
                                                6